740 P.2d 940 (1987)
AVIATION MAINTENANCE PUBLISHERS, INC., a Wyoming corporation, Appellant (Plaintiff),
v.
CAPITAL CORPORATION, a Wyoming corporation, Appellee (Defendant).
No. 87-100.
Supreme Court of Wyoming.
August 14, 1987.
*941 James F. Kost, Basin, for appellant (plaintiff).
Mark W. Gifford and J. Kenneth Barbe of Brown & Drew, Casper, for appellee (defendant).
Before BROWN, C.J., and THOMAS, CARDINE, URBIGKIT and MACY, JJ.
MACY, Justice.
James F. Kost, purported shareholder and president of Aviation Maintenance Publishers, Inc., has prosecuted and briefed this appeal on behalf of the corporation. It is well established that a person who is not an attorney is not entitled to appear in court for a corporation regardless of his interest in or association with it. Starrett v. Shepard, Wyo., 606 P.2d 1247 (1980); Linde v. Bentley, Wyo., 482 P.2d 121 (1971). Generally, only members of the Wyoming State Bar may practice law in Wyoming. Exceptions are made for pro hac vice appearances by members of the bars of other states, for eligible law students, and for persons appearing pro se in actions in which they are parties. Rule 18, Amended Rules Adopted by the Supreme Court of Wyoming Providing for the Organization and Government of the Bar Association of the Attorneys at Law of the State of Wyoming. See also Rule 101(b), Uniform Rules for the District Courts of the State of Wyoming, and Rule 1.04, Uniform Rules for the County Courts of Wyoming. Mr. Kost is neither an attorney nor an eligible law student, and he is not a party to this appeal; therefore, he cannot represent the corporation in this appeal.
Appeal dismissed.
THOMAS, J., filed a concurring opinion.
THOMAS, Justice, concurring.
I am in complete agreement with the dismissal of this appeal for the reasons set forth in the opinion of the Court. I would go further as a matter of enforcing our rules relating to the practice of law. I would also order that the brief filed on behalf of Aviation Maintenance Publishers, Inc. be stricken. Starrett v. Shepard, Wyo., 606 P.2d 1247 (1980).